         Case 2:20-cr-00334-JAD-DJA Document 41 Filed 07/27/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     SUPRIYA PRASAD
 3   Assistant United States Attorney
     District of Nevada
 4   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     supriya.prasad@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9
     UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00334-JAD-DJA
10
                   Plaintiff,                        STIPULATION TO ALLOW
11                                                   PRETRIAL SERVICES OFFICER TO
                   v.                                APPEAR VIA VIDEO
12
     COLBY MATTHEW OLEN,
13
                   Defendant.
14

15

16         IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

17   Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel

18   for the United States of America, and Gabriel Grasso, Esq., counsel for Colby Matthew Olen,

19   that pretrial services officer Jennifer Simone be permitted to appear via videoconference for the

20   Revocation of Pretrial Release hearing scheduled for July 28, 2021 at 10:00 a.m. in Courtroom

21   3A of the Lloyd D. George Federal Courthouse in Las Vegas, Nevada.

22         The Stipulation is entered into for the following reasons:

23         1.     A hearing for the revocation for pretrial release is currently scheduled for July 28,

24   2021 at 10:00 a.m. in Courtroom 3A of the Lloyd D. George Federal Courthouse in Las Vegas,
         Case 2:20-cr-00334-JAD-DJA Document 41 Filed 07/27/21 Page 2 of 3




 1   Nevada.

 2         2.     Pretrial services officer Jennifer Simone is assigned to the Bruce R. Thompson

 3   Federal Courthouse in Reno, Nevada.

 4         3.     The defendant does not object to the appearance of pretrial services officer

 5   Jennifer Simone by video.

 6         4.     The parties do not object to the appearance of pretrial services officer Jennifer

 7   Simone by video.

 8

 9         This is the first stipulation to continue filed herein.

10         DATED this 26th day of July, 2021.

11         CHRISTOPHER CHIOU
           Acting United States Attorney
12
           By /s/ Supriya Prasad                                 By /s/ Gabriel Grasso____
13         SUPRIYA PRASAD                                        GABRIEL GRASSO
           Assistant United States Attorney                      Counsel to Colby Matthew Olen
14

15

16

17

18

19

20

21

22

23

24

                                                       2
          Case 2:20-cr-00334-JAD-DJA Document 41 Filed 07/27/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00334-JAD-DJA
 4
                   Plaintiff,                          ORDER
 5
                   v.
 6
     COLBY MATTHEW OLEN,
 7
                   Defendant.
 8

 9

10          IT IS ORDERED that the pretrial services officer Jennifer Simone be permitted to appear

11   via videoconference for the Revocation of Pretrial Release hearing scheduled for July 28, 2021 at

12   10:00 a.m. in Courtroom 3A of the Lloyd D. George Federal Courthouse in Las Vegas, Nevada.

13
                   Dated this 27th day of July 2021.
14

15
                                                           _______________________________________
16                                                         NANCY J. KOPPE
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

                                                       3
